        Case 3:20-cr-00076-SDD-SDJ        Document 108      08/31/21 Page 1 of 15




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                               CRIMINAL ACTION


VERSUS                                                                 20-76-SDD-SDJ


BENJAMIN ANTHONY FIELDS

                                           RULING

        This matter is before the Court on the Motion for District Court to Review the Order

Denying Defendant's Motion to Revisit and Amend Detention Ruling1 filed by the

Defendant, Benjamin Anthony Fields (“Fields”). The United States (“the Government”)

filed a Response2 to this Motion. The Court held an evidentiary hearing on this Motion on

August 17, 2021 and took the matter under advisement.3 The Court has considered the

arguments of the Parties, the evidence presented at the hearing, and the law as applied

to the facts of this case. For the reasons set forth below, Fields’ Motion4 shall be granted.

I.      BACKGROUND

        The Court summarized the facts of this case in a prior Ruling.5 Briefly, Fields has

been charged with receiving a firearm while under indictment for a felony in violation of

18 U.S.C. 922(n). Fields was arrested on September 17, 2020 after police officers

detained the vehicle he was sitting in. During the officers’ subsequent search of the

surrounding area, they found several firearms hidden under a house. Fields asserted that


1
  Rec. Doc. No. 66.
2
  Rec. Doc. No. 79.
3
  Rec. Doc. No. 94.
4
  Rec. Doc. No. 66.
5
  Rec. Doc. No. 82.
        Case 3:20-cr-00076-SDD-SDJ      Document 108      08/31/21 Page 2 of 15




the firearms were obtained in violation of the Fourth Amendment and moved to suppress.

The Court granted that Motion on July 29, 2021.6 The Government filed a Notice of

Appeal.7

        The procedural history of Fields’ detention is lengthy. Fields was arrested on

October 15, 2020.8 The Government moved for detention pending trial at Fields’

arraignment on October 16, 2020; Fields requested a continuance and the Magistrate

Judge ordered him temporarily detained.9 At the detention hearing on October 23, the

Magistrate Judge found that the Government established by a preponderance of the

evidence that Fields “is a risk of nonappearance” and that the Government established

by “clear and convincing evidence that there were no conditions or combinations of

conditions that could reasonably assure the safety of the community.”10 On March 17,

2021, Fields filed a Motion to Revisit and Amend Detention Ruling;11 the Government filed

an Opposition,12 and both parties filed Replies.13 On June 11, three days before the

hearing on the Motion to Suppress, the Magistrate Judge issued an order denying Fields’

Motion to Revisit and Amend Detention Ruling, finding that Fields had not produced any

new and material evidence that warranted reconsideration.14 On June 25, 2021, Fields

filed the instant “Motion for District Court to Review The Order Denying Defendant's




6
  Id.
7
  Rec. Doc. No. 91.
8
  Rec. Doc. No. 8.
9
  Rec. Doc. No. 12.
10
   Rec. Doc. No. 14.
11
   Rec. Doc. No. 42.
12
   Rec. Doc. No. 43.
13
   Rec. Doc. Nos. 47, 52.
14
   Rec. Doc. No. 63.
          Case 3:20-cr-00076-SDD-SDJ            Document 108        08/31/21 Page 3 of 15




Motion to Revisit and Amend Detention Ruling.”15 The Government’s Opposition16 simply

referenced its earlier briefs and the Magistrate Judge’s Ruling.

II.       LAW AND ANALYSIS

          Fields’ Motion must be addressed in two parts. First, since Fields is seeking review

of the Magistrate Judge’s Order that did not re-open Fields’ detention hearing, the Court

must determine whether there is new and material evidence that warrants re-opening the

hearing. Second, if the Court determines that there is new and material evidence that

warrants re-opening the hearing, then the Court will review de novo the original detention

order.

          A. New and Material Evidence

          After an initial detention determination, a defendant may move to re-open his

detention hearing. Review of an initial detention order is warranted:

          [A]t any time before trial if the judicial officer finds that information exists that
          was not known to the movant at the time of the hearing and that has a
          material bearing on the issue whether there are conditions of release that
          will reasonably assure the appearance of such person as required and the
          safety of any other person and the community.

          Materiality is assessed using the same factors to be considered when determining

whether pretrial detention is appropriate. 18 U.S.C. § 3142(g) provides:

          Factors to be considered[:] The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance
          of the person as required and the safety of any other person and the
          community, take into account the available information concerning[:]

          (1) the nature and circumstances of the offense charged, including whether
          the offense is a crime of violence, a violation of section 1591, a Federal
          crime of terrorism, or involves a minor victim or a controlled substance,
          firearm, explosive, or destructive device;


15
     Rec. Doc. No. 65.
16
     Rec. Doc. No. 79.
           Case 3:20-cr-00076-SDD-SDJ        Document 108       08/31/21 Page 4 of 15




          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including[:]

          (A) the person's character, physical and mental condition, family ties,
          employment, financial resources, length of residence in the community,
          community ties, past conduct, history relating to drug or alcohol abuse,
          criminal history, and record concerning appearance at court proceedings;
          and[,]

          (B) whether, at the time of the current offense or arrest, the person was on
          probation, on parole, or on other release pending trial, sentencing, appeal,
          or completion of sentence for an offense under Federal, State, or local law;
          and

          (4) the nature and seriousness of the danger to any person or the
          community that would be posed by the person's release.

          Fields proffers six purportedly new and material pieces of evidence that he argues

weigh in favor of his pretrial release: (1) a state court lifted its holds on Fields and granted

him bond; (2) discovery allegedly shows that the arresting officers lied; (3) this federal

prosecution is allegedly discriminatory; (4) the length of Fields’ pretrial detention; (5) a

third party admitted that he, and not Fields, was the shooter in an attempted murder that

Fields has been charged with; and, (6) a new housing possibility for Fields with a second

cousin.17

          The Court concludes that the third party’s confession to the attempted murder that

Field’s has been charged in state court is new and material evidence which warrants a

review of the Magistrate Judge’s detention order. The Court need not address Fields’

remaining arguments. As to the purported confession, the Government argued at the

August 17 hearing that it contradicts the statement that the affiant gave to East Baton

Rouge Sheriff’s Office deputies after the shooting. Moreover, the Government contends



17
     Rec. Doc. No. 66-1, p. 4.
        Case 3:20-cr-00076-SDD-SDJ             Document 108   08/31/21 Page 5 of 15




that Fields called a third party from jail and directed that third party to tell the affiant to

take responsibility for the shooting.18 Finally, the Government asserts that the affiant, a

juvenile, offered the affidavit at the request of an attorney in defense counsels’ firm.19

Fields counters that the affidavit was taken in the juvenile’s home, in the presence of his

mother, and by defense counsels’ investigator.20

       The Court respectfully disagrees with the Magistrate Judge’s Order denying Fields’

Motion to re-open the detention hearing. The Magistrate Judge held that even if the affiant

was telling the truth, Fields knew that he was not the shooter at the time of the first

hearing, so the affidavit of the confessed shooter is not new and material evidence.21 The

Magistrate Judge cited a Fifth Circuit case, United States v. Hare22 and a Northern District

of Oklahoma case, United States v. Ward.23

       In Hare, the defendant attempted to offer the testimony of his sister, mother, and

friend who would have attested to his record of appearance in prior prosecutions.24 The

Fifth Circuit stated, without explanation, that this was not new evidence. This portion of

Hare is inapposite insofar as it is focused on the assurance of appearance element and

not the community safety element at issue here.

       In Ward, the defendant argued that he had new knowledge that “certain witnesses

were willing to testify at the detention hearing on [the defendant’s behalf.]”25

The proposed testimony was from the defendant’s pastor, family, friends, and



18
   Rec. Doc. No. 43, p. 4.
19
   Id.
20
   Rec. Doc. No. 66-1, p. 5–6.
21
   Rec. Doc. No. 63, p. 3.
22
   873 F.2d 796 (5th Cir. 1989).
23
   235 F. Supp. 2d 1183 (N.D. Okla. 2002).
24
   Hare, 873 F.2d at 799.
25
   Ward, 235 F. Supp. 2d at 1185 (N.D. Okla. 2002).
        Case 3:20-cr-00076-SDD-SDJ        Document 108      08/31/21 Page 6 of 15




acquaintances concerning his ties to the community, his opposition to drugs, and his

employment history.26 The court noted this was cumulative of the testimony that the

defendant had already offered at the original detention hearing.27 The court explained that

the facts were analogous to a First Circuit case in that the defendant was proposing to

offer character evidence and held that this evidence was known to the defendant at the

time of the detention hearing, and thus insufficient to warrant re-opening the hearing.28

The court stated: “[t]he test is whether the information was unknown at the time of the

hearing, not whether a witness’ willingness to testify was unknown to the movant.”29

        Ward is inapplicable. First, Fields does not propose to offer character evidence;

rather, the evidence he proposes to offer is directly relevant to his potential danger to the

community. Admittedly, if the affiant is believed, Fields knew that he was not the shooter

at the time of the detention hearing. However, he did not know that there was a way for

him to present that information to the Court without testifying. Unlike in Ward, where the

information was known to the defendant and did not require him to testify, in the instant

case, while Fields knew the identity of the shooter, the only way he could have conveyed

that information was by waiving his rights under the Fifth Amendment. Moreover, the

affidavit itself is new and material evidence that was not before the Magistrate Judge at

the original hearing. The Government’s arguments related to the veracity of the affidavit

go to the weight that the Court should give it—not to whether it is new and material.

Having concluded that the affidavit is new and material evidence, the Court reviews, de

novo, the Magistrate Judge’s detention order.


26
   Id.
27
   Id.
28
   Id.
29
   Id. (emphasis in original)
        Case 3:20-cr-00076-SDD-SDJ               Document 108       08/31/21 Page 7 of 15




        B. De Novo Review of the Magistrate Judge’s Detention Order

        “When the district court acts on a motion to revoke or amend a magistrate’s pretrial

detention order, the district court acts de novo and must make an independent

determination of the proper pretrial detention or conditions for release.”30 The Court

applies the factors in 18 U.S.C. § 3142(g) to determine whether pretrial detention is

appropriate. The plain language of 18 U.S.C. § 3142(g) indicates that pretrial detention is

the exception—not the rule. The Government has the burden of proving: by a

preponderance of the evidence that no condition or combination of conditions will

reasonably assure the appearance of the defendant or by clear and convincing evidence

that no condition or combination of conditions will reasonably assure the safety of any

other person or the community.31 The Fifth Circuit has emphasized that the statute does

not require guarantees of the defendant’s appearance and community’s safety, but rather

only reasonable assurance.32

            1. The Nature and Circumstances of the Offense Charged

        The Court begins with 18 U.S.C. § 3142(g)(1): “the nature and circumstances of

the offense charged, including whether the offense is a crime of violence…or involves

a…firearm…”. The Fifth Circuit has not had occasion to decide whether the charged

offense in this case, receiving a firearm while under indictment for a felony, is a crime of

violence under the Bail Reform Act. Nor has the Fifth Circuit decided whether felon in

possession of a firearm is a crime of violence under the Bail Reform Act, and the circuits

are split. The Seventh Circuit concluded that felon in possession of a firearm is not a



30
   United States v. Green, 793 F. App'x 223, 226 (5th Cir. 2019).
31
   United States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985).
32
   Id.
        Case 3:20-cr-00076-SDD-SDJ                 Document 108         08/31/21 Page 8 of 15




crime of violence in United States v. Lane.33 The Lane court distinguished a Second

Circuit case, United States v. Dillard,34 which held the opposite:

        [I]t can be argued that while most felonies (even after antitrust and related
        offenses are netted out) are nonviolent, most felons are dangerous when
        armed. The largest class of felons nowadays are dealers in illegal drugs, a
        violence-prone business. The Second Circuit in Dillard asked whether
        felons do a lot of violence with the weapons they possess illegally, and
        answered ‘yes,’ leading to the conclusion that the risk of violence created
        by being a felon in possession of a firearm is substantial. But the statute
        asks whether there is a ‘substantial risk that physical force against the
        person or property of another may be used in the course of committing the
        offense,’ and the offense is possession of a firearm. People who commit
        that offense may end up committing another, and violent, offense, such as
        robbing a bank at gunpoint, but that doesn't make the possession offense
        violent. Otherwise, we would have to say that the offense of driving a car
        without a license is a crime of violence because people who commit that
        offense are likely to drive when drunk, or to speed, or drive recklessly, or
        attempt to evade arrest. For that matter, the illegal sale of a gun, or perhaps
        of a knife or burglar tools, would on that analysis be a crime of violence. A
        crime that increases the likelihood of a crime of violence need not itself be
        a crime of violence. Bailey v. United States35 is suggestive. The Supreme
        Court distinguished simple possession of a weapon from use in the sense
        of active use, limiting the statutory term “use” to the active variety. The
        active use of a gun is a crime of violence in a way that mere possession of
        it, even if criminal, is not. Dillard bespeaks a pre-Bailey understanding of
        possession and use as being essentially identical crimes.36

        The Court finds the Lane court’s analysis persuasive. Therefore, the Court holds

that receiving a firearm while under indictment for a felony is not a violent crime under the

Bail Reform Act. Fields is charged with a status crime. The offense charged does involve

a firearm, however, which § 3142(g)(1) directs the Court to consider. The Court finds that

a status crime such as this, without more, weighs in favor of pretrial release.37




33
   252 F.3d 905 (7th Cir. 2001).
34
   United States v. Dillard, 214 F.3d 88 (2d Cir. 2000).
35
   516 U.S. 137, 116 S.Ct. 501, 133 L.Ed.2d 472 (1995).
36
   252 F.3d 905, 907–08 (7th Cir. 2001) (emphasis in original).
37
   The crime charged in the predicate bill of information is cause for concern, but that is considered in later
parts of the analysis.
        Case 3:20-cr-00076-SDD-SDJ         Document 108     08/31/21 Page 9 of 15




            2. The Weight of the Evidence Against Fields

       18 U.S.C. § 3142(g)(2) directs the Court to consider the weight of the evidence

against the person. Because the Court granted the Motion to Suppress, the only evidence

before the Court that could be indicative of guilt is a social media video and an image,

offered into evidence by the Government. Both appear to show Fields possessing

firearms.

       The video38 begins with Fields dancing and lip-syncing at the camera. Next, he lifts

what appears to be an AR-15 style firearm from off camera and continues dancing and

lip-syncing while pointing the firearm at the camera. He then places the firearm in his

pants and continues lip-syncing at the camera and dancing. The video ends with Fields,

equipped with social media “filters” of animated rosy cheeks and horns, speaking directly

into the camera while showing off his clothing.

       The still image39 depicts Fields wearing a red bow in his hair while holding another

AR-15 style firearm by the pistol grip and draping the upper assembly and barrel over his

shoulder. He appears to be smoking something and has what appears to be another

firearm tucked into his pants.

       The social media evidence is indicative of guilt only if the Court makes two

assumptions. First, the Court would have to assume that the firearms were transported in

interstate commerce.40 Second, the Court would have to assume that the firearms were

in fact firearms, as opposed to replicas or toys. Therefore, the evidence before the Court

is weak. This factor weighs in favor of pretrial release.



38
   Government’s Exhibit 9.
39
   Government’s Exhibit 18.
40
   18 U.S.C. 922(n).
       Case 3:20-cr-00076-SDD-SDJ           Document 108        08/31/21 Page 10 of 15




           3. Fields’ History and Characteristics

       Turning to Fields’ history and characteristics, Fields admits that the factors are

“mixed in terms of the decision to detain or release [Fields]”—and they are. As Fields

argues, he has never been convicted of a crime. However, Fields’ criminal history report,

introduced by the Government at the August 17 hearing, indicates several troubling

arrests and pending charges. These alleged crimes include two drug crimes compounded

by possession of a firearm, another drug crime, aggravated flight from an officer by

vehicle, second degree attempted murder, and several traffic violations. Notably, all of

these arrests occurred between July 2017 and September 2020. The Government

documents several missed court appearances, notes that Fields was on release pending

trial when the instant offense allegedly occurred, and details Fields’ continued disregard

for the law while detained pending trial.

       The parties place heightened emphasis on the second-degree attempted murder

charge, which, according to the defense,41 has been dropped to aggravated assault. The

parties focus on this charge because, as noted above, Fields has produced the affidavit

of a juvenile who takes responsibility as the shooter. The Government submitted an East

Baton Rouge Sheriff’s Office report that details a call that Fields made from prison. During

that call, Fields directed a third person to contact the juvenile and ask the juvenile to take

responsibility for the shooting before the juvenile turns seventeen years old. The juvenile’s

affidavit contradicts his witness statement made to officers after the shooting in that after

the shooting, he claimed Fields was the shooter, but in his affidavit, he claimed he was




41
  Defense counsel asserted that the charge has been dropped to aggravated assault at argument. This
assertion was not substantiated by record evidence.
      Case 3:20-cr-00076-SDD-SDJ          Document 108      08/31/21 Page 11 of 15




the shooter. The Government characterizes this as witness tampering, while Fields

appears content to rest on the contents of the affidavit.

       The Court struggles to draw any concrete inferences from the affidavit. On the one

hand, Fields’ jailhouse call could be characterized as witness tampering since he

indirectly asked a witness to change his story. But on the other hand, if one assumes the

veracity of the affidavit, then Fields’ jailhouse call is merely him attempting to clear his

name. Similarly, while the juvenile changed his story, if the affidavit is believed, then the

juvenile had every reason to lie to the police after the shooting. In sum, while the affiant’s

motivation and Fields’ conduct in helping procure the affidavit may be called into question,

the existence and contents of the affidavit cannot. Simply put, someone else has

confessed, under oath, to the most serious crime that Fields has been accused of. This

fact prevents the Court from giving weight to Fields’ attempted murder charge because

the Court cannot conclude with any degree of certainty that Fields committed the conduct

giving rise to the charge.

       The Court is hesitant to attach undue weight to Fields’ prior arrests and pending

charges because has he has not been convicted of those alleged crimes. However, the

Court notes that there is a pattern of relatively frequent arrests for drug and firearm

offenses. Similarly, the aggravated flight from an officer charge could be indicative of a

disregard for the law and law enforcement. The Court finds that Fields has a

demonstrated a propensity to be arrested for and charged with crimes involving drugs

and firearms, such that this propensity is part of his overall “history and characteristics.”

       Fields’ demonstrated record of missing court appearances is troubling. Fields

defends his appearance record with the assertion that “he ultimately has always shown
          Case 3:20-cr-00076-SDD-SDJ              Document 108         08/31/21 Page 12 of 15




up.”42 According to the East Baton Rouge Sheriff’s Office report related to the attempted

murder, Fields called detectives to arrange for his own surrender once he learned of the

arrest warrant. This offsets some of the force that his prior nonappearances exert on the

Court’s analysis of his future risk of nonappearance.

          Finally, the Government points to Fields’ alleged possession of cellphones while

in prison in violation of West Baton Rouge Parish Prison rules as evidence of his

character. If true, Fields’ possession of cell phones in prison is indicative of a disregard

for the law but is not directly probative of his risk of nonappearance or potential danger to

the community.43

               4. The Nature and Seriousness of the Danger Posed to the Community if
                  Fields is Released

          The multi-factor test prescribed by 18 U.S.C. § 3142(g) is subsumed into the

ultimate question, which is: has the Government shown by clear and convincing evidence

that there is no condition nor combination of conditions that can reasonably assure the

safety of any other individual or the community? The Court concludes the Government

has not met its burden for several reasons.

          First, none of Fields’ arrests, with the exception of the attempted murder, involved

crimes of violence against people. To be sure, Fields’ alleged distribution of illicit

narcotics, if true, is a scourge to the community, but the potential for that danger can be

largely curtailed with location monitoring and adequate supervision. Moreover, Fields has

never been convicted of a drug or firearm crime, which makes it inappropriate to assume

that if released, he would endanger the community directly by selling drugs, or abstractly



42
     Rec. Doc. No. 66-1, p. 10.
43
     Notably, the Government charged Fields by Bill of Information with possession of a prohibited object.
          Case 3:20-cr-00076-SDD-SDJ       Document 108      08/31/21 Page 13 of 15




by possessing them. As to the aggravated flight from an officer charge, that charge is

indicative of significant risk to the community in that Fields’ alleged flight by vehicle could

have injured a bystander. But once again, a condition such as location monitoring

ameliorates the risk. The affidavit confession of the juvenile to the attempted murder

undermines the argument that the risk that Fields poses to the community cannot be

moderated by conditions.

          Furthermore, the social media image and video offered by the Government44 are

weak evidence of the instant offense. As to the broader potential danger to the community

they indicate, the Court finds that that danger is negligible. Neither piece of evidence

depicts Fields brandishing the weapons in a threatening manner. To be sure, during the

video he points the gun at the camera, but given the cameraman’s lack of a reaction, the

cameraman clearly did not feel threatened. Additionally, the Court cannot determine from

the video and image if the firearms are loaded or even real, and the Government

introduced no evidence on that point.

          Finally, the allegations that Fields has illegally possessed a cell phone on two

occasions while in prison is hardly probative of his potential danger to the community.

The Government argues that it is evidence of Fields inability to conform to the rules and

while that is theoretically true, the jailhouse use of a cellphone is not evidence of a threat

to society.

          The § 3142(g) inquiry is at core a risk assessment based on the defendant’s prior

conduct and characteristics. The court must balance the defendant’s limited right to bail

pending trial against an array of speculative possibilities. In this case, the Court must



44
     See footnotes 39, 40, supra.
      Case 3:20-cr-00076-SDD-SDJ        Document 108     08/31/21 Page 14 of 15




balance speculations on both sides of the scale since Fields has not been adjudicated

guilty of any crimes. The Court is aided by the recommendation of the United States

Probation and Pretrial Services who specialize in this type of risk assessment. Notably,

in this case Probation and Pretrial Services recommended release pending trial with

conditions.

       The Court must also apply the law as written. The Government bears a heavy

burden to establish, by clear and convincing evidence, that there are no conditions or

combinations of conditions that will reasonably assure the safety of the community.

During the August 17 hearing, the Government made little effort to explain why the

conditions that Probation and Pretrial Services recommended would not reasonably

assure the safety of the community. This deficiency is compounded by the fact that Fields

has never been convicted of a crime, and thus has never been adjudicated to be a danger

to the community. The “danger to the community” calculus is necessarily imprecise, but

based on the available evidence, the Court concludes that the Government has not met

its burden of establishing by clear and convincing evidence that there are no conditions

or combination of conditions that will reasonably assure the safety of the community or

any other individual.

          5. Risk of Nonappearance

       The Government also argues that there are no conditions or combinations that will

reasonably assure Fields’ appearance. The Government must show this by a

preponderance of the evidence. Fields has a record of nonappearance, as discussed

above. However, Probation and Pretrial Services concluded that there is a combination

of conditions that would reasonably assure his appearance. Additionally, Probation and
          Case 3:20-cr-00076-SDD-SDJ         Document 108      08/31/21 Page 15 of 15




Pretrial Services noted that Fields is a lifelong resident of the community, has no passport,

and would remain in the community if released pending trial.

          Moreover, Fields has identified a relative that he could reside with. Both the relative

and her husband are gainfully employed, and Fields asserts that due to their differing

work schedules, one or the other would always be home to supervise him. Based on the

evidence before the Court, the Government has failed to demonstrate by a

preponderance of the evidence that there is no condition or combination of conditions that

will reasonably assure Fields’ appearance as required.

III.      CONCLUSION

          For the reasons set forth above, Fields’s Motion for District Court to Review the

Order Denying Defendant's Motion to Revisit and Amend Detention Ruling45 is

GRANTED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on August 31, 2021.




                                               S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




45
     Rec. Doc. No. 66.
